 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    S.B., a minor, by and through her guardians       Case No. 1:17-cv-01507-LJO-BAM
      ad litem KRISTINA B. and MICHAEL B.,
 8    and KRISTINA B. and MICHAEL B.                    ORDER TO RECAPTION CASE
      individually,
 9
                         Plaintiffs,
10
             v.
11
      TONY THURMOND, in his official
12    capacity,
13                       Defendant.
14

15          On August 27, 2018, the Court issued an order granting defendants’ motions to dismiss all

16   claims against the California Department of Education, the State of California, and Governor

17   Edmund Gerald Brown, Jr. in his official capacity. (Doc. No. 44.) On March 5, 2019, Defendant

18   Tony Thurmond, the current State Superintendent of Public Instruction of California, filed a Notice

19   of Substitution of Defendant substituting himself in the place of former California Superintendent

20   of Public Instruction Tom Torlakson pursuant to Federal Rule of Civil Procedure 25(d). (Doc. No.

21   56.) Therefore, the caption should reflect that this action proceeds only against Defendant Tony

22   Thurmond in his official capacity and no longer proceeds against any other defendant. The caption

23   for this case shall be as reflected above, and the docket shall be corrected accordingly.

24
     IT IS SO ORDERED.
25

26      Dated:     May 9, 2019                                 /s/ Barbara   A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
